Citation Nr: 0125534	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  01-02 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service form December 1970 to December 
1971.  

The current appeal arose from an October 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Anchorage, Alaska.  The RO denied entitlement to special 
monthly compensation by reason of being in need of regular 
aid and attendance or on account of being housebound.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Service connection has been granted for schizophrenic 
reaction, chronic undifferentiated type, currently evaluated 
as 100 percent disabling; and scars from lacerations of the 
arms.

The veteran has claimed entitlement to special monthly 
compensation by reason of being in need of regular aid and 
attendance or on account of being housebound. Special monthly 
compensation is payable where a veteran has service-connected 
disability which renders him permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l) (West 1991 & Supp. 2001); 38 C.F.R. 
§3.350(b) (2001).

In determining the need for regular aid and attendance, 
consideration will be given to the inability of the veteran 
to dress or undress himself, or to keep himself clean; 
frequent need of adjustment of any prosthetic which by reason 
of the disability cannot be done without aid; inability of 
the veteran to feed himself; inability to attend to the wants 
of nature; or incapacity to protect himself from the hazards 
or dangers of his daily environment.  38 C.F.R. § 3.352(a) 
(2001).

The veteran has not been afforded an examination to determine 
his eligibility for these benefits.  The Board notes the 
veteran's treating physician has stated that the veteran has 
described significant symptoms of anxiety that render him 
unable to easily leave his home.  The veteran has reported 
daily ongoing care by a health care technician.  

The health care technician described his mental state as 
socially dysfunctional.  She is required to assist him in 
dressing and in moving around.  The Board finds an 
examination would be helpful to determine if the veteran 
qualifies for special monthly compensation.

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request 
that the veteran identify the names, 
addresses, and approximate dates of 
treatment for medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may possess additional records referable 
to treatment of his service-connected 
schizophrenic reaction, chronic 
undifferentiated type.  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been 
obtained.  38 U.S.C.A. § 5103A(b), (c) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Re. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159 (2001).

3.  The RO should arrange for a VA 
special psychiatric examination to 
include an aid and attendance/housebound 
examination (VA Form 2680) for the 
purpose of ascertaining whether chronic 
undifferentiated schizophrenia has 
adversely affected the veteran's ability 
to independently care for himself in his 
environment, or if he has been confined 
to his immediate premises.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special tests and studies should be 
undertaken. 

The examiner(s) must express an opinion 
as to whether, on account of his chronic 
undifferentiated schizophrenia and 
medication therefor, the veteran is able 
to care for himself in the hazards of his 
daily environment, requires the regular 
aid and attendance of another individual 
to perform basic daily self care, or has 
been rendered housebound because of his 
disabilities.  Any opinion(s) expressed 
by the examiner(s) must be accompanied by 
a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
and development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001) are fully complied with 
and satisfied.  See also 66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159)..

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re- 
adjudicate the issue of entitlement to 
special monthly compensation by reason of 
being in need of regular aid and 
attendance or on account of being 
housebound.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim for 
special monthly compensation benefits. 38 C.F.R. § 3.655 
(2001).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


